J-S02023-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 ANDREW TIRADO                          :
                                        :
                    Appellant           :   No. 2745 EDA 2018


           Appeal from the PCRA Order Entered August 24, 2018,
           in the Court of Common Pleas of Philadelphia County,
           Criminal Division at No(s): CP-51-CR-0007416-2009.


BEFORE: BENDER, P.J.E., KUNSELMAN, J., and NICHOLS, J.

MEMORANDUM BY KUNSELMAN, J.:                        Filed: May 20, 2021

      Andrew Tirado appeals from the order denying his first timely petition

filed pursuant to the Post Conviction Relief Act (“PCRA”). 42 Pa.C.S.A. §§

9541-46. We affirm.

      The pertinent facts and procedural history are as follows:     Around

midnight on March 7, 2009, Christene Turner asked her boyfriend, Thomas

Barr, to go to a local store and purchase her a beverage. When he did not

return promptly, Ms. Turner stepped out onto her porch to look for him. At

that time, she saw Mr. Barr walking down the street toward her home. As he

walked past an alleyway, Tirado and a second, unidentified man grabbed Mr.

Barr and pulled him into the alley.

      Upon making this observation, Ms. Turner ran down the street and into

the alley, where she saw Tirado and the other man pinning Mr. Barr against a
J-S02023-21


wall. The two men then threw Mr. Barr to the ground and kicked and hit him.

Ms. Turner began to run toward them while yelling at the men. The two men

fled, and Ms. Turner chased them. During this pursuit, Tirado grabbed a gun,

turned around, and fired a shot in her direction.     Mr. Barr told police that

Tirado and the other man had taken his wallet and $120.00 in cash.

      Following Tirado’s arrest on March 17, 2009, the Commonwealth

charged him with robbery, attempted murder, and a firearm violation, and

related charges. On December 7, 2010, the Commonwealth filed a motion to

admit evidence of other bad acts pursuant to Pa.R.E. 404(b)(2). With this

motion, the Commonwealth sought permission to introduce evidence that,

four days after the incident at issue, Tirado displayed a handgun when he and

another man committed a robbery during a drug transaction, occurring near

midnight, in close proximity to the incident at issue.     The Commonwealth

sought to introduce this evidence to establish that Tirado had access to a

weapon.

      On January 6, 2011, the trial court held a hearing on the motion. At

that time, trial counsel informed the court that Tirado was not present, and

counsel did not waive his presence.      N.T., 1/6/11, at 4.    Counsel further

informed the court that he did not intend to call any witnesses. The trial court

and the parties then agreed to present legal argument regarding the motion

but defer ruling on the motion until the start of trial and in Tirado’s presence.




                                      -2-
J-S02023-21


      On January 10, 2011, with Tirado present, the trial court gave counsel

an opportunity to present additional argument, and counsel declined. The trial

court than granted the motion. At trial, a police officer testified that, while

investigating a different matter, Tirado told him that he had a 9mm semi-

automatic gun four days after the robbery in this case.

      On January 12, 2011, a jury convicted Tirado of robbery and related

charges, but acquitted him of attempted murder. On April 13, 2011, the trial

court sentenced him to an aggregate term of ten to twenty years of

imprisonment. Tirado filed a timely appeal to this Court. In an unpublished

memorandum filed on July 8, 2012, this Court affirmed his judgment of

sentence and, on December 18, 2013, our Supreme Court denied Tirado’s

petition for allowance of appeal. Commonwealth v. Tirado, 82 A.3d 1057

(Pa. Super. 2013, affirmed, 81 A.3d 77 (Pa. 2013).

      Tirado filed a timely pro se PCRA petition on October 20, 2014, and the

PCRA court appointed counsel on June 4, 2015.        On April 13, 2017, PCRA

counsel filed an amended PCRA petition. Thereafter, the Commonwealth filed

a motion to dismiss. On July 24, 2018, the PCRA court issued a Pa.R.Cim.P.

907 notice of its intent to dismiss Tirado’s amended PCRA petition without a

hearing. Tirado filed a pro se response. By order entered August 24, 2018,

the PCRA court denied Tirado’s petition. This timely appeal followed. The

PCRA court did not require Pa.R.A.P. 1925 compliance but did file a Rule

1925(a) opinion.


                                     -3-
J-S02023-21


      Tirado raises the following single issue on appeal:

         A. Did the PCRA court commit an error of law and [commit]
            an abuse of discretion by denying [Tirado] PCRA relief on
            his claim alleging that trial counsel was ineffective for
            failing to object to his absence during [the] Pa.R.E.
            404(b) hearing?

Tirado’s Brief at 2.

      Our scope and standard of review is well settled:

         In PCRA appeals, our scope of review is limited to the
         findings of the PCRA court and the evidence on the record
         of the PCRA court's hearing, viewed in the light most
         favorable to the prevailing party. Because most PCRA
         appeals involve questions of fact and law, we employ a
         mixed standard of review. We defer to the PCRA court's
         factual findings and credibility determinations supported by
         the record. In contrast, we review the PCRA court's legal
         conclusions de novo.

Commonwealth v. Reyes-Rodriguez, 111 A.3d 775, 779 (Pa. Super. 2015)

(en banc) (citations omitted).


         The PCRA court has discretion to dismiss a petition without
         a hearing when the court is satisfied that there are no
         genuine issues concerning any material fact, the defendant
         is not entitled to post-conviction collateral relief, and no
         legitimate purpose would be served by further proceedings.
         To obtain a reversal of a PCRA court’s decision to dismiss a
         petition without a hearing, an appellant must show that he
         raised a genuine issue of material fact which, if resolved in
         his favor, would have entitled him to relief, or that the court
         otherwise abused its discretion in denying a hearing.

Commonwealth v. Blakeney, 108 A.3d 739, 750 (Pa. 2014) (citations

omitted).




                                      -4-
J-S02023-21


       Tirado’s issue asserts ineffectiveness of his trial counsel. To obtain relief

under the PCRA premised on a claim that counsel was ineffective, a petitioner

must    establish   by   a   preponderance    of   the   evidence   that   counsel’s

ineffectiveness so undermined the truth determining process that no reliable

adjudication of guilt or innocence could have taken place. Commonwealth

v. Johnson, 966 A.2d 523, 532 (Pa. 2009).                   “Generally, counsel’s

performance is presumed to be constitutionally adequate, and counsel will

only be deemed ineffective upon a sufficient showing by the petitioner.” Id.

This requires the petitioner to demonstrate that: (1) the underlying claim is

of arguable merit; (2) counsel had no reasonable strategic basis for his or her

action or inaction; and (3) the petitioner was prejudiced by counsel's act or

omission. Id. at 533. A finding of "prejudice" requires the petitioner to show

"that there is a reasonable probability that, but for counsel’s unprofessional

errors, the result of the proceeding would have been different." Id. A failure

to satisfy any prong of the test for ineffectiveness will require rejection of the

claim. Commonwealth v. Martin, 5 A.3d 177, 183 (Pa. 2010).

       The same attorney represented Tirado at trial and on appeal. Tirado

asserts that his counsel “was ineffective for permitting a Pa.R.E. 404(b)

hearing to occur in [his] absence despite having objected to the holding of the

hearing because [he] was not present.”         Tirado’s Brief at 8.   According to

Tirado, because this pretrial hearing constituted a “critical stage” of the

proceedings, he had a constitutional right to be present.


                                       -5-
J-S02023-21


       The PCRA court found no merit to this claim because, “trial counsel did

not waive [Tirado’s] presence at the hearing.” PCRA Court Opinion, 11/20/18,

at 4.1 The court further explained:

             Counsel went on to clarify that he did not plan on calling
          any witnesses and would be solely making legal argument.
          Thus, the court concluded that [Tirado’s] absence from the
          hearing would not prejudice [Tirado] or change the
          proceedings of the hearing. Counsel’s legal argument would
          have been the same regardless of [Tirado’s] presence at the
          hearing. [Tirado] cannot meet the first and last prong of
          the [ineffectiveness] test, because counsel did not ever
          waive [Tirado’s] right to be present and because [Tirado]
          was not prejudiced as a result of his absence at the motion
          hearing.


Id. at 5. Our review of the record supports the PCRA court’s conclusions.

       Tirado’s claims to the contrary are unavailing. Although the trial court

heard the parties’ legal argument regarding the admission of the evidence at

issue in the courtroom and outside the presence of Tirado, the court did not

grant the motion until the parties were given additional time to argue and

Tirado was present.




____________________________________________


1 In brief, Tirado maintains that, “[w]ithout consulting with [him], trial counsel
waived [his] presence at the hearing and permitted the hearing to take place.”
Tirado’s Brief at 10. Our reading of the pretrial hearing transcript supports
the PCRA court’s conclusion that trial counsel did not waive Tirado’s presence.
Indeed, later in his brief, Tirado acknowledges that trial counsel “objected to
[the hearing] taking place without [him] being present.” Id. at 15.


                                           -6-
J-S02023-21



       Moreover, Tirado cites no persuasive authority to establish that the

pretrial “hearing” at issue constituted a critical stage of the proceedings. As

our Supreme Court has summarized:

          “Article I, § 9 of the Pennsylvania Constitution and
          Pennsylvania Rule 602 guarantee the right of an accused to
          be present in the courtroom at every stage of a criminal
          trial.” Commonwealth v. Hunsberger, 619 Pa. 53, 58
          A.3d 32, 38 (2012). Such right, however, is not absolute.
          A defendant “has a due process right to be present in his
          own person whenever his presence has a relation,
          reasonably substantial, to the fullness of his opportunity to
          defend against the charge. Id. at 37 (citing Kentucky v.
          Stincer, 482 U.S. 730, 745, 107 S.Ct. 2658, 96 L.Ed.2d 631
          (1987) (internal citations omitted),       Accordingly, “the
          defendant is guaranteed the right to be present any stage
          of the criminal proceeding that is critical to the outcome if
          his presence would contribute to the fairness of the
          procedure.” Id.

Commonwealth v. Tharp, 101 A.3d 736, 762 (Pa. 2014) (footnote

omitted).2 This Court has also found that a defendant’s right to be present “is

not inclusive of every step in the proceedings:

              [A] defendant’s right to be present at all stages of his
          trial does not extend to all procedural matters in preparation
          for trial such a preliminary pretrial motions and arguments
          on matters of law, especially where his absence causes no
          prejudice, but his presence is required when the testimony
          of witnesses is being given.



____________________________________________


2 In the omitted footnote, the High Court cited Rule 602, which provides that
a defendant “shall be present at every stage of the trial including the
impaneling of the jury and the return of the verdict, and the imposition of
sentence[.]” Pa.R.Crim.P. 602(a).


                                           -7-
J-S02023-21



Commonwealth v. Ah Thank Lee, 566 A.2d 1205, 1207 (Pa. Super. 1989)

(citation omitted).

      In support of his claim that the pretrial hearing at issue was a “critical

stage” requiring his presence, Tirado relies on this Court’s decision in

Commonwealth v. McLaurin, 437 A.2d 440 (Pa. Super. 1981), where we

found both a due process violation and ineffective assistance of counsel

occurred after a suppression hearing took place without the defendant’s

presence. McLaurin is easily distinguishable from the pretrial hearing at issue

in the case

      In McLaurin, the defendant was absent from a courtroom proceeding:

         where witnesses’ testimony regarding his identification as a
         participant in a crime would have be given. This was
         testimony which tended to show that the [defendant] had
         done the acts for which he was being tried, and, therefore,
         a critical stage in the adjudicatory process for the accused.

McLaurin, 437 A.2d at 444.         Here, unlike a suppression hearing, the

Commonwealth did not present any witnesses but rather only legal argument

in support of its desire to present certain evidence a trial. Thus, the pretrial

hearing at issue in this case, argument on the Commonwealth’s motion in

limine, is more akin to a sidebar or in-chamber conference, neither of which

requires the defendant’s presence.    See, e.g., Commonwealth v. Boyle,

447 A.2d 250, 253 n.7 (Pa. 1982) (explaining, a “defendant’s presence in

chambers and at sidebar is not required where he is represented by counsel”).




                                     -8-
J-S02023-21



      Finally, we agree that Tirado cannot establish prejudice. Tirado asserts

that “he could have provided key information relevant to the motion that

would have reasonably caused the hearing judge to deny the Commonwealth’s

motion.” Tirado’s Brief at 9. In his brief, Tirado later asserts that, had he

been present, “he could have consulted with trial counsel and reminded him

that a weapon was not recovered in the current case and neither was a fired

cartridge case nor other ballistic evidence casings.” Id. at 16. Tirado further

asserts that he could have testified during the hearing to deny having a

weapon during the incident at issue. Id. at 17.

      The arguments of trial counsel against granting the Commonwealth’s

motion in limine clearly establish that counsel knew no weapon or ballistic

evidence was found in this case. Moreover, counsel unsuccessfully challenged

the admission of evidence of Tirado’s access to weapons on direct appeal. See

Tirado, supra. Finally, in addition to the PCRA court’s conclusion that his

presence would have in no way affected the argument presented by counsel,

we note that because Tirado was acquitted of attempted murder and the other

gun-related charges, his claim of prejudice fails.

      In sum, we conclude that Tirado’s clam of trial counsel’s ineffectiveness

for failing to ensure his presence during argument on the Commonwealth’s

motion in limine is without merit. As such, that same counsel cannot be found

ineffective for failing to raise this issue on direct appeal. We therefore affirm

the PCRA court’s order denying Tirado post-conviction relief.

      Order affirmed.

                                      -9-
J-S02023-21




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/20/21




                          - 10 -